DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 6/14/2021. Claims 1-17 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,063,636. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader than the patent 11,063,636 claims; for instance present claim 1, 9 are broader than Claim 1+2 and 9+10 repectively of the patent 11,063,636; and is therefore, present application claims are anticipated by claims of the U.S. Patent No. 11,063,636.


Present claims 
U.S. Patent No. 11,063,636 claims
1. A wireless power receiver configured to support heterogeneous communication, the wireless power receiver comprising: 
a power pick-up unit configured to (i) receive wireless power from a wireless power transmitter through magnetic coupling with the wireless power transmitter at an operating frequency and (ii) change an alternating current (AC) signal generated by the wireless power into a direct current (DC) signal; and 
a communication/control unit configured to receive the DC signal provided from the power pick-up unit and perform communication with the wireless power transmitter, 
wherein the communication/control unit is configured to perform at least one of (i) in-band communication using the operating frequency or (ii) out-band communication using a frequency other than the operating frequency, and 
wherein the communication/control unit is further configured to receive in a negotiation phase, through the inband communication, a capability packet comprising (i) information for potential power and (ii) an out-band flag informing whether the wireless power transmitter supports the out-band communication.
2. The wireless power receiver of claim 1, wherein the communication/control unit is further configured to transmit information regarding handover to the out-band communication to the wireless power transmitter in the negotiation phase, based on the in-band communication.
3. The wireless power receiver of claim 2, wherein the information regarding the handover to the out-band communication comprises an out-band medium access control (MAC) address packet of the wireless power receiver.
4. The wireless power receiver of claim 1, wherein the communication/control unit is further configured to transmit information regarding handover to the out-band communication to the wireless power transmitter in a handover phase, based on the in-band communication.
5. The wireless power receiver of claim 4, wherein the information regarding the handover to the out-band communication comprises an out-band medium access control (MAC) address packet of the wireless power receiver.
6. The wireless power receiver of claim 1, wherein handover to the out-band communication is initiated by the communication/control unit receiving a request signal which requests for initiation of the handover to the out-band communication from the wireless power transmitter.
7. The wireless power receiver of claim 6, wherein the request signal is a bit pattern of 8 bits informing the handover to the out-band communication.
8. The wireless power receiver of claim 1, wherein the communication/control unit is further configured to: perform the out-band communication with the wireless power transmitter in a power transfer phase based on completion of handover to the out-band communication; and transmit unique information or bit pattern information for swap detection of the wireless power receiver to the wireless power transmitter by using the in-band communication in the power transfer phase.

9. A wireless power transmitter configured to support heterogeneous communication, the wireless power transmitter comprising: a power conversion unit configured to transmit wireless power to a wireless power receiver through magnetic coupling with the wireless power receiver at an operating frequency; and a communication/control unit configured to perform at least one of (i) in-band communication using the operating frequency or (ii) out-band communication using a frequency other than the operating frequency, wherein the communication/control unit is further configured to transmit in a negotiation phase, through the inband communication, a capability packet comprising (i) information for potential power and (ii) an out-band flag informing whether the wireless power transmitter supports out-band communication to the wireless power receiver.
10. The wireless power transmitter of claim 9, wherein the communication/control unit is further configured to receive information regarding handover to the out-band communication from the wireless power receiver in the negotiation phase, based on the in-band communication.
11. The wireless power transmitter of claim 10, wherein the information regarding the handover to the out-band communication comprises an out-band medium access control (MAC) address packet of the wireless power receiver.
12. The wireless power transmitter of claim 9, wherein the communication/control unit is further configured to receive information regarding handover to the out-band communication from the wireless power receiver in a handover phase, based on the in-band communication.
13. The wireless power transmitter of claim 12, wherein the information regarding the handover to the out-band communication comprises an out-band medium access control (MAC) address packet of the wireless power receiver.
14. The wireless power transmitter of claim 9, wherein handover to the out-band communication is initiated by the communication/control unit transmitting a request signal which requests for initiation of the handover to the out-band communication to the wireless power receiver.
15. The wireless power transmitter of claim 14, wherein the request signal is a bit pattern of 8 bits informing the handover to the out-band communication.
16. The wireless power transmitter of claim 9, wherein the communication/control unit is further configured to: perform the out-band communication with the wireless power receiver in a power transfer phase based on completion of handover to the out-band communication; and receive unique information or bit pattern information for swap detection of the wireless power receiver from the wireless power receiver by using the in-band communication in the power transfer phase.
1. A wireless power receiver configured to support heterogeneous communication, the wireless power receiver comprising: 
a power pick-up unit configured to (i) receive wireless power from a wireless power transmitter through magnetic coupling with the wireless power transmitter at an operating frequency and (ii) change an alternating current (AC) signal generated by the wireless power into a direct current (DC) signal; and 
a communication/control unit configured to receive the DC signal provided from the power pick-up unit and perform communication with the wireless power transmitter, 
wherein the communication/control unit is configured to perform at least one of (i) in-band communication using the operating frequency or (ii) out-band communication using a frequency other than the operating frequency, and 
wherein the communication/control unit is further configured to receive, through the in-band communication, a capability packet comprising (i) information for potential power and (ii) an out-band flag informing whether the wireless power transmitter supports the out-band communication.
2. The wireless power receiver of claim 1, wherein the communication/control unit is further configured to transmit information regarding handover to the out-band communication to the wireless power transmitter in a negotiation phase, based on the in-band communication.
3. The wireless power receiver of claim 2, wherein the information regarding the handover to the out-band communication comprises an out-band medium access control (MAC) address packet of the wireless power receiver.
4. The wireless power receiver of claim 1, wherein the communication/control unit is further configured to transmit information regarding handover to the out-band communication to the wireless power transmitter in a handover phase, based on the in-band communication.
5. The wireless power receiver of claim 4, wherein the information regarding the handover to the out-band communication comprises an out-band medium access control (MAC) address packet of the wireless power receiver.
6. The wireless power receiver of claim 1, wherein handover to the out-band communication is initiated by the communication/control unit receiving a request signal which requests for initiation of the handover to the out-band communication from the wireless power transmitter.
7. The wireless power receiver of claim 6, wherein the request signal is a bit pattern of 8 bits informing the handover to the out-band communication.
8. The wireless power receiver of claim 1, wherein the communication/control unit is further configured to: perform the out-band communication with the wireless power transmitter in a power transfer phase based on completion of handover to the out-band communication; and transmit unique information or bit pattern information for swap detection of the wireless power receiver to the wireless power transmitter by using the in-band communication in the power transfer phase.

9. A wireless power transmitter configured to support heterogeneous communication, the wireless power transmitter comprising: a power conversion unit configured to transmit wireless power to a wireless power receiver through magnetic coupling with the wireless power receiver at an operating frequency; and a communication/control unit configured to perform at least one of (i) in-band communication using the operating frequency or (ii) out-band communication using a frequency other than the operating frequency, wherein the communication/control unit is further configured to transmit, through the in-band communication, a capability packet comprising (i) information for potential power and (ii) an out-band flag informing whether the wireless power transmitter supports out-band communication to the wireless power receiver.
10. The wireless power transmitter of claim 9, wherein the communication/control unit is further configured to receive information regarding handover to the out-band communication from the wireless power receiver in a negotiation phase, based on the in-band communication.
11. The wireless power transmitter of claim 10, wherein the information regarding the handover to the out-band communication comprises an out-band medium access control (MAC) address packet of the wireless power receiver.
12. The wireless power transmitter of claim 9, wherein the communication/control unit is further configured to receive information regarding handover to the out-band communication from the wireless power receiver in a handover phase, based on the in-band communication.
13. The wireless power transmitter of claim 12, wherein the information regarding the handover to the out-band communication comprises an out-band medium access control (MAC) address packet of the wireless power receiver.
14. The wireless power transmitter of claim 9, wherein handover to the out-band communication is initiated by the communication/control unit transmitting a request signal which requests for initiation of the handover to the out-band communication to the wireless power receiver.
15. The wireless power transmitter of claim 14, wherein the request signal is a bit pattern of 8 bits informing the handover to the out-band communication.
16. The wireless power transmitter of claim 9, wherein the communication/control unit is further configured to: perform the out-band communication with the wireless power receiver in a power transfer phase based on completion of handover to the out-band communication; and receive unique information or bit pattern information for swap detection of the wireless power receiver from the wireless power receiver by using the in-band communication in the power transfer phase.




Allowable Subject Matter
Claim 17 is allowable over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references considered close are following: 
Garbus et al. (US 2019/0058360) discloses a dual protocol wireless power system; 
Ha et al. (US 2018/0123379) discloses a system and method for performing wireless charging with sensor for sensing spatial relationship of the electronic device; 
Kim et al. (US 2012/0242283) discloses a portable device and wireless power charging system; none of the prior art of record discloses a system and method of performing heterogeneous communication by a wireless power receiver configured to receive wireless power from a wireless power transmitter through magnetic coupling with the wireless power transmitter at an operating frequency, the method comprising receiving in a negotiation phase, from the wireless power transmitter through in-band communication using the operating frequency, a capability packet comprising an out-band flag informing whether the wireless power transmitter supports out-band communication using a frequency other than the operating frequency; receiving, from the wireless power transmitter, a request signal which requests for a handover to out-band; performing the handover to out-band; receiving the wireless power in a power transfer phase; and transmitting, to the wireless power transmitter by using the in-band communication in the power transfer phase, identification information for swap detection of the wireless power receiver.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631